DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (claims 1-10, 14-16, and 19) in the reply filed on 1/24/2022 is acknowledged.  The traversal is on the ground(s) that Species II (Figs. 6-7) should be examined together with Species I (Figs. 1-5) because Species I and II share common features such that they are so inextricably interrelated that any one of the Species cannot be comprehensively examined without also searching those areas in which the other Species are classified.  This is not found persuasive because as noted in the Requirement for Restriction/Election mailed on 12/13/2021, the curved reflector 80 of Species I (Figs. 1-5) and the curved reflector 280 of Species II (Figs. 6-7) have mutually exclusive features that are non-overlapping such as the location and angle of the intersection angle θ1 (Species I, Figs. 1-5) and the intersection angle θ2 (Species II, Figs. 6-7) and well as the curved reflector surface 285 (Figs. 6-7) being formed on in some sections between an inner line 281 and an outer line 282 of the reflector 280 of Species II (Figs. 6-7; page 15, para [0085]) being entirely different from the curved surface 85 of Species I (Figs. 1-5) being formed along the entire reflector 80 (Species I: Figs. 1-5).  Therefore, Species I and II are patentably distinct embodiments of the invention .
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/24/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 14-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiguchi et al. (U.S. 2009/0086121).


	a rear chassis (103c, Fig. 1; page 3, para [0040]);
	a light source (104, Fig. 1; page 3, para [0041]) that is disposed in the rear chassis (103c, Fig. 1) and is configured to emit light;
	a diffuser plate (103b, Fig. 1; page 3, para [0040]) that is positioned in front of the light source (104, Fig. 1) and is configured to diffuse the light emitted from the light source;
	a liquid crystal panel (120, Fig. 1; page 3, para [0045]) that is positioned in front of the diffuser plate (103b, Fig. 1) and is configured to display an image;
	a front chassis (137, Fig. 1; page 3, para [0039]) configured to support the liquid crystal panel (120, Fig. 1); and
	a middle mold (combination of: 106 and 105, Figs. 1 and 6B; page 3, para [0043]) that is coupled between the front chassis (137, Fig. 1) and the rear chassis (103c, Figs. 1 and 6B) to support the diffuser plate (103b, Figs. 1 and 6B), and the middle mold (combination of: 106 and 106, Figs. 1 and 6B) is provided with a curved reflective surface (105a, Fig. 6B; page 7, para [0097]) comprising a curved shape to reflect the light (L2, Fig. 6B; page 6, para [0075]) which is emitted from the light source (104, Figs. 1 and 6B) to the diffuser plate (103b, Fig. 1).

Regarding claim 2, Sekiguchi discloses a display apparatus with all the limitations above and further discloses wherein the curve reflective surface (105a, Fig. 6B) is concave toward the diffuser plate (103b, Fig. 6B).



Regarding claim 5, Sekiguchi discloses a display apparatus with all the limitations above and further discloses wherein the middle mold (combination of: 105 and 106, Fig. 6B) is formed in a frame shape having an opening (Figs. 1 and 6B), and the light source (104, Figs. 1 and 6B) is positioned in the opening.

Regarding claim 6, Sekiguchi discloses a display apparatus with all the limitations above and further discloses wherein the middle mold (combination of: 105 and 106, Fig. 6B) comprises:
	a frame portion (106, Fig. 6B) coupled to the front chassis (137, Figs. 1 and 6B) and the rear chassis (103c, Figs. 1 and 6B);

	a reflector (reflector on upper reflective surface portion of 105a, Fig. 6B; page 7, para [0097]) configured to extend from the diffuser plate supporter (105b, Fig. 6B), and the reflector (reflector on reflective surface of 105a, Fig. 6B) is provided with the curved reflective surface (105a, Fig. 6B) to reflect the light (L2, Fig. 6B) which is emitted from the light source (104, Figs. 1 and 6B) to the diffuser plate (103b, Fig. 6B).

Regarding claim 7, Sekiguchi discloses a display apparatus with all the limitations above and further discloses wherein the frame portion (106, Fig. 6B), the diffuser plate supporter (105b, Fig. 6B), and the reflector (reflector on reflective surface of 105a, Fig. 6B) are integrally formed with each other.

Regarding claim 8, Sekiguchi discloses a display apparatus with all the limitations above and further discloses wherein the light source (104, Fig. 6B) comprises a plurality of light sources (104, Figs. 1 and 6B) and a substrate (103e, Fig. 6B; page 3, para [0043]) on which the plurality of lights sources (104, Figs. 1 and 6B) is mounted, and
	wherein the middle mold (combination of: 105 and 106, Fig. 6B) comprises a substrate supporter (bottom horizontal portion of 106, Fig. 6B) configured to support the substrate (103e, Fig. 6B).


Regarding claim 10, Sekiguchi discloses a display apparatus with all the limitations above and further discloses wherein the curved reflective surface (since whole surface of 105a is reflective, Fig. 6B; page 7, para [0097]) is formed in an entire area between an inner line (such as a line of bottom inner surface of 105a, Fig. 6B) and an outer line (such as a line of upper outer surface of 105a, Fig. 6B).

Regarding claim 14, Sekiguchi discloses a display apparatus with all the limitations above and further discloses wherein the light source (104, Fig. 6B) comprises a plurality of light sources (104, Figs. 1 and 6B) and a substrate (103e, Fig. 6B; page 3, para [0043]) on which the plurality of lights sources (104, Figs. 1 and 6B) is mounted, and
	wherein the display apparatus (1, Fig. 1) further comprises a reflector sheet (103f, Figs. 1 and 6B; page 3, para [0043]) positioned on the substrate (103e, Figs. 1 and 6B) to reflect light emitted from the plurality of light sources (104, Figs. 1 and 6B).

Regarding claim 15, Sekiguchi discloses a display apparatus (1, Fig. 1; page 2, para [0035]) comprising:

	a liquid crystal panel (120, Fig. 1; page 3, para [0045]) configured to display an image;
	a light source (104, Fig. 1; page 3, para [0041]) that is positioned behind the liquid crystal panel (120, Fig. 1) and is configured to supply light to the liquid crystal panel (120, Fig. 1), and the light source (104, Fig. 1) comprises a plurality of light sources (104, Fig. 1) and a substrate (103e, Figs. 1 and 6B; page 3, para [0043]) on which the plurality of light sources (104, Figs. 1 and 6B) is mounted;
	a diffuser plate (103b, Fig. 1; page 3, para [0040]) positioned between the light source (104, Fig. 1) and the liquid crystal panel (120, Fig. 1), the diffuser plate (103b, Fig. 1) being configured to diffuse light which is emitted from the light source (104, Fig. 1) to provide the diffused light to the liquid crystal panel (120, Fig. 1);
a reflector sheet (103f, Figs. 1 and 6B; page 3, para [0043]) that is positioned on the substrate (103e, Figs. 1 and 6B) and is configured to reflect the light emitted from the light source (104, Figs. 1 and 6B);
a front chassis (137, Fig. 1; page 3, para [0039]) configured to support the liquid crystal panel (120, Fig. 1); and
a middle mold (combination of: 106 and 105, Figs. 1 and 6B; page 3, para [0043]) that is coupled between the front chassis (137, Fig. 1) and the rear chassis (103c, Figs. 1 and 6B) to support the diffuser plate (103b, Figs. 1 and 6B),
wherein the middle mold (combination of: 105 and 106, Fig. 6B) comprises:
	a frame portion (106, Fig. 6B) coupled to the front chassis (137, Figs. 1 and 6B) and the rear chassis (103c, Figs. 1 and 6B);

	a reflector (reflector on upper reflective surface portion of 105a, Fig. 6B; page 7, para [0097]) configured to extend from the diffuser plate supporter (105b, Fig. 6B) and provided with the curved reflective surface (curved reflective surface of 105a, Fig. 6B; page 7, para [0097]) to reflect the light, which is emitted from the light source (104, Fig. 6B), to the diffuser plate (103b, Fig. 6B), and 
a substrate supporter (bottom horizontal portion of 106, Fig. 6B) configured to support the substrate (103e, Fig. 6B), and
wherein the curved reflective surface (105a, Fig. 6B) is concave toward the diffuser plate (103b, Fig. 6B).

Regarding claim 16, Sekiguchi discloses a display apparatus with all the limitations of claim 15 above and further discloses wherein the reflector sheet (103f, Fig. 1) and the middle mold (combination of: 105 and 106, Fig. 1) are separate from each other.

Regarding claim 19, Sekiguchi discloses a display apparatus with all the limitations of claim 15 above and further discloses wherein the diffuser plate supporter (105b, Fig. 6B) and the reflector (reflector on reflective surface of 105a, Fig. 6B) are integrally formed with each other.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the display apparatus of claim 4 having all the combination of features including “wherein the rear chassis comprises a base on which the light source is installed, and wherein the inner tangent plane in contact with the inner line of the curved reflective surface is parallel to the base of the rear chassis, and the outer tangent plane in contact with the outer line of the curved reflective surface is inclined to the base of the rear chassis.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871